FILED
                             NOT FOR PUBLICATION                             FEB 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MIRCEA IRIANU,                                    No. 07-74978

               Petitioner,                        Agency No. A073-573-170

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Mircea Irianu, a native and citizen of Romania, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and we

review de novo due process claims, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105,

1107 (9th Cir. 2003). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the significant omission from Irianu’s supplemental declaration that he

was beaten during weekly interrogations by the police, see Kin v. Holder, 595 F.3d

1050, 1056-57 (9th Cir. 2010), and based on the discrepancies between Irianu’s

testimony and his statements to the asylum officer regarding the reason for the

1994 demonstration and arrest, which go to the heart of his claim, see Li v.

Ashcroft, 378 F.3d 959, 962-63 (9th Cir. 2004). In the absence of credible

testimony, Irianu’s asylum and withholding of removal claims fail. See Farah, 348

F.3d at 1156.

      Because Irianu’s CAT claim is based on the testimony the agency found not

credible, and he points to no other evidence showing it is more likely than not he

will be tortured if returned to Romania, his CAT claim also fails. Id. at 1156-57.

Irianu’s contention that the BIA and IJ failed to adequately address his CAT claim

is belied by the record.




                                          2                                    07-74978
      Finally, Irianu’s due process contention fails because the IJ did not err in

admitting the asylum officer’s notes and assessment to refer because they

contained sufficient indicia of reliability. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2006) (petitioner must show error and prejudice to establish a due process

violation); cf. Singh v. Gonzales, 403 F.3d 1081, 1089-90 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                          3                                     07-74978